EXHIBIT 10.1

 

REPUBLIC BANCORP, INC.

2005 STOCK INCENTIVE PLAN

 

Republic Bancorp, Inc. (the “Company”) hereby establishes the Republic Bancorp,
Inc. 2005 Stock Incentive Plan (the “Plan”) for the benefit of its and its
subsidiaries’ employees and directors, as set forth below.

 


SECTION 1 — PURPOSE


 

The purpose of the Plan is to promote the interests of the Company and its
shareholders by providing a means to attract, retain and motivate employees and
directors of the Company and its subsidiaries, and to encourage stock ownership
in the Company by such individuals and provide them with a means to acquire a
proprietary interest in the Company.

 


SECTION 2 — DEFINITIONS


 

For purposes of the Plan, the following terms shall have the meanings below
unless the context clearly indicates otherwise:

 


2.1                                 “AWARD” SHALL MEAN ANY OPTION OR STOCK AWARD
GRANTED TO A PARTICIPANT UNDER THE PLAN.


 


2.2                                 “AWARD AGREEMENT” SHALL MEAN A CERTIFICATE
OF GRANT OR, IF THERE ARE PROMISES REQUIRED OF THE RECIPIENT OF AN AWARD, A
WRITTEN AGREEMENT, IN SUCH FORM AS THE COMMITTEE PRESCRIBES FROM TIME TO TIME,
SETTING FORTH THE TERMS AND CONDITIONS OF AN AWARD.


 


2.3                                 “BANK” SHALL MEAN REPUBLIC BANK & TRUST
COMPANY AND REPUBLIC BANK AND TRUST COMPANY OF INDIANA.


 


2.4                                 “BOARD OF DIRECTORS” SHALL MEAN THE BOARD OF
DIRECTORS OF THE COMPANY.


 


2.5                                 “CHANGE OF CONTROL” OF THE COMPANY SHALL
MEAN (I) AN EVENT OR SERIES OF EVENTS WHICH HAVE THE EFFECT OF ANY “PERSON” AS
SUCH TERM IS USED IN SECTION 13(D) AND 14(D) OF THE EXCHANGE ACT, BECOMING THE
“BENEFICIAL OWNER” AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT, DIRECTLY OR
INDIRECTLY, OF SECURITIES OF THE COMPANY OR THE BANK REPRESENTING A GREATER
PERCENTAGE OF THE COMBINED VOTING POWER OF THE COMPANY’S OR BANK’S THEN
OUTSTANDING STOCK, THAN THE TRAGER FAMILY MEMBERS AS A GROUP; (II) AN EVENT OR
SERIES OF EVENTS WHICH HAVE THE EFFECT OF DECREASING THE TRAGER FAMILY MEMBERS’
PERCENTAGE OWNERSHIP OF THE COMBINED VOTING POWER OF THE COMPANY’S OR BANK’S
THEN OUTSTANDING STOCK TO LESS THAN 25%; OR (III) THE BUSINESS OF THE COMPANY OR
BANK IS DISPOSED OF PURSUANT TO A PARTIAL OR COMPLETE LIQUIDATION, SALE OF
ASSETS, OR OTHERWISE.  A CHANGE IN CONTROL SHALL ALSO BE DEEMED TO OCCUR IF (I)
THE COMPANY OR BANK ENTERS INTO AN AGREEMENT, THE CONSUMMATION OF WHICH WOULD
RESULT IN THE OCCURRENCE OF A CHANGE IN CONTROL, (II) ANY PERSON (INCLUDING THE
COMPANY) PUBLICLY ANNOUNCES AN INTENTION TO TAKE OR TO CONSIDER TAKING ACTIONS
WHICH HAVE CONSUMMATED WOULD CONSTITUTE A CHANGE IN

 

1

--------------------------------------------------------------------------------


 


CONTROL, (III) THE BOARD ADOPTS A RESOLUTION TO THE EFFECT THAT A POTENTIAL
CHANGE IN CONTROL FOR PURPOSES OF THIS PLAN HAS OCCURRED.  FOR PURPOSES OF THIS
PARAGRAPH, “TRAGER FAMILY MEMBER” SHALL MEAN BERNARD M. TRAGER, JEAN S. TRAGER
AND ANY OF THEIR LINEAL DESCENDANTS, AND ANY CORPORATION, PARTNERSHIP, LIMITED
LIABILITY COMPANY OR TRUST THE MAJORITY OWNERS OR BENEFICIARIES OF WHICH ARE
DIRECTLY OR INDIRECTLY THROUGH ANOTHER ENTITY, BERNARD M. TRAGER, JEAN S.
TRAGER, OR ONE OR MORE OF THEIR LINEAL DESCENDANTS, INCLUDING SPECIFICALLY BUT
WITHOUT LIMITATION, THE JAYTEE PROPERTIES LIMITED PARTNERSHIP AND TEEBANK FAMILY
LIMITED PARTNERSHIP.


 


2.6                                 “CODE” SHALL MEAN THE INTERNAL REVENUE CODE
OF 1986, AS IT MAY BE AMENDED FROM TIME TO TIME.


 


2.7                                 “COMMITTEE” SHALL MEAN (I) THE ENTIRE BOARD
OF DIRECTORS WITH RESPECT TO AWARDS TO DIRECTORS, (II) A COMMITTEE CONSISTING OF
TWO OR MORE MEMBERS OF THE BOARD, EACH OF WHOM IS BOTH A “NON-EMPLOYEE DIRECTOR”
AND AN “OUTSIDE DIRECTOR”, WITH RESPECT TO EMPLOYEE AWARDS TO NAMED EXECUTIVES
OR PERSONS THEN SUBJECT TO SECTION 16 OF THE EXCHANGE ACT (“REPORTING PERSONS”),
AND (III) WITH RESPECT TO ALL OTHER AWARDS, THE CHAIRMAN OF THE BOARD OR CHIEF
EXECUTIVE OFFICER OF THE COMPANY.  UNTIL AND UNLESS ANOTHER DELEGATION IS
PROVIDED FOR IN A BOARD ACTION OR THE FOLLOWING COMMITTEE DOES NOT MEET THE
NON-EMPLOYEE, OUTSIDE DIRECTOR REQUIREMENT OF CLAUSE (II) IN THE PRECEDING
SENTENCE, THE COMMITTEE WITH RESPECT TO NAMED EXECUTIVE AND REPORTING PERSONS
AWARDS SHALL BE THE COMPENSATION/HUMAN RESOURCES COMMITTEE APPOINTED BY THE
BOARD OF DIRECTORS.  FOR PURPOSES OF THIS SECTION, (A) “OUTSIDE DIRECTOR” MEANS
A DIRECTOR OF THE COMPANY WHO EITHER (I) IS NOT A CURRENT EMPLOYEE OF THE
COMPANY OR AN “AFFILIATED CORPORATION” (WITHIN THE MEANING OF TREASURY
REGULATIONS PROMULGATED UNDER CODE SECTION 162(M), IS NOT A FORMER EMPLOYEE OF
THE COMPANY OR AN “AFFILIATED CORPORATION” WHO RECEIVES COMPENSATION FOR PRIOR
SERVICES (OTHER THAN BENEFITS UNDER A TAX-QUALIFIED RETIREMENT PLAN) DURING THE
TAXABLE YEAR, WAS NOT AN OFFICER OF THE COMPANY OR AN “AFFILIATED CORPORATION”
AT ANY TIME, AND DOES NOT CURRENTLY RECEIVE REMUNERATION FROM THE COMPANY OR AN
“AFFILIATED CORPORATION,” EITHER DIRECTLY OR INDIRECTLY, IN ANY CAPACITY OTHER
THAN AS A DIRECTOR, OR (II) IS OTHERWISE CONSIDERED AN “OUTSIDE DIRECTOR” FOR
PURPOSES OF CODE SECTION 162(M); AND (B) “NON-EMPLOYEE DIRECTOR” MEANS A
DIRECTOR OF THE COMPANY WHO EITHER (I) IS NOT A CURRENT EMPLOYEE OR OFFICER OF
THE COMPANY OR ITS PARENT OR A SUBSIDIARY, DOES NOT RECEIVE COMPENSATION
(DIRECTLY OR INDIRECTLY) FROM THE COMPANY OR ITS PARENT OR A SUBSIDIARY FOR
SERVICES RENDERED AS A CONSULTANT OR IN ANY CAPACITY OTHER THAN AS A DIRECTOR
(EXCEPT FOR AN AMOUNT AS TO WHICH DISCLOSURE WOULD NOT BE REQUIRED UNDER ITEM
404(A) OF REGULATION S-K PROMULGATED PURSUANT TO THE SECURITIES ACT (“REGULATION
S-K”)), DOES NOT POSSESS AN INTEREST IN ANY OTHER TRANSACTION AS TO WHICH
DISCLOSURE WOULD BE REQUIRED UNDER ITEM 404(A) OF REGULATION S-K AND IS NOT
ENGAGED IN A BUSINESS RELATIONSHIP AS TO WHICH DISCLOSURE WOULD BE REQUIRED
UNDER ITEM 404(B) OF REGULATION.


 


2.8                                 “COMPANY” SHALL MEAN REPUBLIC BANCORP, INC.


 


2.9                                 “DIRECTOR” SHALL MEAN A MEMBER OF THE BOARD
OF DIRECTORS OF THE COMPANY OR THE BANK.


 


2.10                           “DISABILITY” SHALL MEAN PERMANENT DISABILITY
WITHIN THE MEANING OF SECTION 22(E)(3) OF THE CODE.  THE DETERMINATION OF THE
COMMITTEE OR ANY QUESTION INVOLVING DISABILITY SHALL BE CONCLUSIVE AND BINDING.

 

2

--------------------------------------------------------------------------------


 


2.11                           “EMPLOYEE” SHALL MEAN AN EMPLOYEE OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES.


 


2.12                           “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.


 


2.13                           “FAIR MARKET VALUE” SHALL MEAN AS OF ANY DATE,
THE VALUE OF A SHARE OF STOCK DETERMINED AS FOLLOWS:


 

(a)                                  If the Stock is listed on any established
stock exchange or a national market system, including, without limitation, the
National Market of the National Association of Securities Dealers, Inc.
Automated Quotation (“Nasdaq”) System, its Fair Market Value shall be the
closing market price of the Stock as reported on the date of determination, or,
if no trades were reported on that date, the closing price on the most recent
trading day immediately preceding the date of the determination, as quoted on
such system or exchange, or the exchange with the greatest volume of trading in
Stock for the last market trading day prior to the time of determination, as
reported in The Wall Street Journal or such other source as the Committee deems
reliable;

 

(b)                                 If the Stock is quoted on the Nasdaq System
(but not on the National Market thereof) or regularly quoted by a recognized
securities dealer but selling prices are not reported, its Fair Market Value
shall be the mean between the high bid and low asked prices for the Stock for
the last market trading day prior to the time of determination, as reported in
The Wall Street Journal or such other source as the Committee deems reliable; or

 


 (C)                               IN THE ABSENCE OF SUCH MARKETS FOR THE STOCK,
THE FAIR MARKET VALUE SHALL BE DETERMINED IN GOOD FAITH BY THE COMMITTEE,
CONSIDERING ANY AND ALL INFORMATION THEY DETERMINE RELEVANT, INCLUDING, WITHOUT
LIMITATION, THE VALUATION METHODS PERMITTED IN TREAS. REG. SECTION 20.2031-2
(ESTATE TAX REGULATIONS) OR A THIRD-PARTY APPRAISAL.


 


2.14                           “GRANT DATE” SHALL MEAN THE DATE ON WHICH THE
COMMITTEE APPROVES THE GRANT OF AN AWARD PURSUANT TO SECTION 4.3, OR SUCH LATER
DATE AS IS DETERMINED AND EXPLICITLY SPECIFIED IN AN AWARD AGREEMENT.


 


2.15                           “INCENTIVE STOCK OPTION” SHALL MEAN AN OPTION TO
PURCHASE STOCK GRANTED UNDER SECTION 6.2 OF THE PLAN WHICH IS DESIGNATED AS AN
INCENTIVE STOCK OPTION AND IS INTENDED TO MEET THE REQUIREMENTS OF CODE
SECTION 422.


 


2.16                           “NAMED EXECUTIVE” MEANS ANY INDIVIDUAL WHO, ON
THE LAST DAY OF THE COMPANY’S FISCAL YEAR, IS THE CHIEF EXECUTIVE OFFICER OF THE
COMPANY (OR IS ACTING IN SUCH CAPACITY) OR AMONG THE FOUR MOST HIGHLY
COMPENSATED OFFICERS OF THE COMPANY (OTHER THAN THE CHIEF EXECUTIVE OFFICER),
AND ANY OTHER PERSON FOR WHOM EXECUTIVE COMPENSATION DISCLOSURE IS REQUIRED
UNDER THE EXCHANGE ACT.  SUCH OFFICER STATUS SHALL BE DETERMINED PURSUANT TO THE
EXECUTIVE COMPENSATION DISCLOSURE RULES UNDER THE EXCHANGE ACT.


 


2.17                           “NONQUALIFIED STOCK OPTION” SHALL MEAN AN OPTION
TO PURCHASE STOCK GRANTED UNDER SECTION 6.2 OF THE PLAN WHICH IS NOT INTENDED TO
BE AN INCENTIVE STOCK OPTION.


 


2.18                           “OPTION” SHALL MEAN AN INCENTIVE STOCK OPTION OR
A NONQUALIFIED STOCK OPTION.

 

3

--------------------------------------------------------------------------------


 


2.19                           “OPTION PERIOD” SHALL MEAN THE PERIOD FROM THE
GRANT DATE TO THE DATE WHEN AN OPTION EXPIRES AS STATED IN THE TERMS OF THE
AWARD AGREEMENT.


 


2.20                           “OPTIONEE” SHALL MEAN A PARTICIPANT WHO HAS BEEN
GRANTED AN OPTION TO PURCHASE SHARES OF STOCK UNDER THE PROVISIONS OF THE PLAN.


 


2.21                           “PARTICIPANT” SHALL MEAN AN EMPLOYEE OR DIRECTOR
WHO RECEIVES AN AWARD UNDER THIS PLAN.


 


2.22                           “PLAN” SHALL MEAN THIS REPUBLIC BANCORP, INC.
2005 STOCK INCENTIVE PLAN.


 


2.23                           “STOCK” SHALL MEAN THE COMPANY’S CLASS A VOTING
COMMON STOCK OF NO PAR VALUE.


 


2.24                           “SUBSIDIARY” OR “SUBSIDIARIES” SHALL MEAN ANY
CORPORATION WHICH AT THE TIME QUALIFIES AS A SUBSIDIARY OF THE COMPANY UNDER THE
DEFINITION OF “SUBSIDIARY CORPORATION” IN CODE SECTION 424(F).


 


2.25                           “TERMINATION OF EMPLOYMENT” OR “SERVICE” SHALL BE
DEEMED TO HAVE OCCURRED AT THE TIME AND DATE THAT THE EMPLOYEE NOTIFIES, OR IS
NOTIFIED BY THE COMPANY OR BANK, THAT EMPLOYEE’S EMPLOYMENT WILL BE TERMINATING,
EVEN IF NOT IMMEDIATELY EFFECTIVE.  WITH RESPECT TO A DIRECTOR, IT SHALL BE
DEEMED TO OCCUR ON A DIRECTOR’S CESSATION OF SERVICE ON THE BOARD OF DIRECTORS
OF BOTH THE BANK AND THE COMPANY.  THE COMMITTEE SHALL DETERMINE WHETHER AN
AUTHORIZED LEAVE OF ABSENCE, OR OTHER ABSENCE ON MILITARY OR GOVERNMENT SERVICE,
CONSTITUTES SEVERANCE OF THE EMPLOYMENT RELATIONSHIP BETWEEN THE COMPANY OR A
SUBSIDIARY AND THE EMPLOYEE.  NO TERMINATION SHALL BE DEEMED TO OCCUR IF (I) THE
PARTICIPANT IS A DIRECTOR WHO BECOMES AN EMPLOYEE, OR (II) THE PARTICIPANT IS AN
EMPLOYEE WHO BECOMES A DIRECTOR, EXCEPT IN THE LATTER CASE INCENTIVE STOCK
OPTIONS SHALL BECOME NONQUALIFIED STOCK OPTIONS IF NOT EXERCISED WITHIN THE TIME
PERIOD FOLLOWING EMPLOYMENT TERMINATION PROVIDED FOR IN SECTION 7.


 


SECTION 3 — STOCK SUBJECT TO PLAN


 


3.1                                 AUTHORIZED STOCK.  SHARES OF STOCK THAT MAY
BE ISSUED UNDER THE PLAN PURSUANT TO THE EXERCISE OR GRANT OF AWARDS SHALL BE
3,000,000 AUTHORIZED BUT UNISSUED OR REACQUIRED SHARES OF STOCK, SUBJECT TO
ADJUSTMENT AS PROVIDED IN SECTION 3.3, AND REDUCED BY ANY SHARES RESERVED FROM
TIME TO TIME FOR ISSUANCE AT DISTRIBUTION OF AMOUNTS DUE TO BE PAID IN STOCK
UNDER THE COMPANY’S NON-EMPLOYEE DIRECTOR AND KEY EMPLOYEE DEFERRED COMPENSATION
PLAN.  ANY OR ALL OF SUCH MAXIMUM NUMBER OF SHARES MAY BE USED FOR INCENTIVE
STOCK OPTIONS.  UPON APPROVAL BY THE BOARD OF DIRECTORS, THE COMPANY MAY FROM
TIME TO TIME ACQUIRE SHARES OF STOCK ON THE OPEN MARKET UPON SUCH TERMS AS IT
DEEMS APPROPRIATE FOR RESERVE IN CONNECTION WITH EXERCISES HEREUNDER.  SUBJECT
TO ADJUSTMENT AS PROVIDED IN SECTION 3, THE MAXIMUM NUMBER OF SHARES WHICH MAY
BE SUBJECT TO OPTIONS AND STOCK AWARDS GRANTED TO ANY ONE EMPLOYEE UNDER THIS
PLAN FOR ANY FISCAL YEAR OF THE COMPANY SHALL BE 300,000 SHARES.


 


3.2                                 EFFECT OF EXPIRATIONS.  IF ANY AWARD
EXPIRES, TERMINATES, IS CANCELLED OR LAPSES WITHOUT EXERCISE, THE STOCK NO
LONGER SUBJECT TO SUCH AWARD SHALL AGAIN BE AVAILABLE TO BE AWARDED UNDER THE
PLAN.  IF PREVIOUSLY ACQUIRED SHARES OF STOCK ARE USED TO PAY THE EXERCISE PRICE
OF AN AWARD, THE NUMBER OF SHARES AVAILABLE FOR GRANT OF AWARDS UNDER THE PLAN
SHALL BE INCREASED BY THE NUMBER OF SHARES DELIVERED AS PAYMENT OF SUCH EXERCISE
PRICE.  IF PREVIOUSLY

 

4

--------------------------------------------------------------------------------


 


ACQUIRED SHARES OF STOCK ARE USED TO PAY WITHHOLDING TAXES PAYABLE UPON
EXERCISE, VESTING OR PAYMENT OF AN AWARD, OR SHARES OF STOCK THAT WOULD BE
ACQUIRED UPON EXERCISE, VESTING OR PAYMENT OF AN AWARD ARE WITHHELD TO PAY
WITHHOLDING TAXES PAYABLE UPON EXERCISE, VESTING OR PAYMENT OF SUCH AWARD, THE
NUMBER OF SHARES AVAILABLE FOR GRANT OF AWARDS UNDER THE PLAN SHALL BE INCREASED
BY THE NUMBER OF SHARES DELIVERED OR WITHHELD AS PAYMENT OF SUCH WITHHOLDING
TAXES.


 


3.3                                 ADJUSTMENTS IN AUTHORIZED SHARES.  IN THE
EVENT OF ANY MERGER, REORGANIZATION, CONSOLIDATION, RECAPITALIZATION,
SEPARATION, LIQUIDATION, STOCK DIVIDEND, SPLIT-UP, SHARE COMBINATION, OR OTHER
CHANGE IN THE CORPORATE STRUCTURE OF THE COMPANY AFFECTING THE NUMBER OF SHARES
OF STOCK OR THE KIND OF SHARES OR SECURITIES AN APPROPRIATE AND PROPORTIONATE
ADJUSTMENT SHALL BE MADE IN THE NUMBER AND KIND OF SHARES WHICH MAY BE DELIVERED
UNDER THE PLAN, AND IN THE NUMBER AND KIND OF OR PRICE OF SHARE SUBJECT TO
OUTSTANDING AWARDS; PROVIDED THAT THE NUMBER OF SHARES SUBJECT TO ANY AWARD
SHALL ALWAYS BE A WHOLE NUMBER.  ANY ADJUSTMENT OF AN INCENTIVE STOCK OPTION
UNDER THIS SECTION SHALL BE MADE IN SUCH A MANNER SO AS NOT TO CONSTITUTE A
“MODIFICATION” WITHIN THE MEANING OF CODE SECTION 424(H), AND ADJUSTMENTS ON
OTHER AWARDS SHALL BE MADE IN A MANNER CONSISTENT WITH THAT SECTION, AS IF IT
APPLIED TO NON-INCENTIVE STOCK OPTIONS AS WELL.  IF THE COMPANY SHALL AT ANY
TIME MERGE OR CONSOLIDATE WITH OR INTO ANOTHER CORPORATION OR ASSOCIATION, EACH
PARTICIPANT WILL THEREAFTER RECEIVE, UPON THE EXERCISE OF AN OPTION OR GRANT OF
AN AWARD, THE SECURITIES OR PROPERTY TO WHICH A HOLDER OF THE NUMBER OF SHARES
OF STOCK THEN DELIVERABLE UPON THE EXERCISE OF SUCH OPTION OR GRANT OF SUCH
AWARD WOULD HAVE BEEN ENTITLED UPON SUCH MERGER OR CONSOLIDATION, AND THE
COMPANY SHALL TAKE SUCH STEPS IN CONNECTION WITH SUCH MERGER OR CONSOLIDATION AS
MAY BE NECESSARY TO ASSURE THAT THE PROVISIONS OF THIS PLAN SHALL THEREAFTER BE
APPLICABLE, AS NEARLY AS IS REASONABLY POSSIBLE, IN RELATION TO ANY SECURITIES
OR PROPERTY THEREAFTER DELIVERABLE UPON THE EXERCISE OF SUCH OPTION OR THE GRANT
OF SUCH AWARD.  A SALE OF ALL OR SUBSTANTIALLY ALL THE ASSETS OF THE COMPANY FOR
A CONSIDERATION (APART FROM THE ASSUMPTION OF OBLIGATIONS) CONSISTING PRIMARILY
OF SECURITIES SHALL BE DEEMED A MERGER OR CONSOLIDATION FOR THE FOREGOING
PURPOSES.


 


SECTION 4 — ADMINISTRATION


 


4.1                                 THE COMMITTEE.  THE PLAN SHALL BE
ADMINISTERED BY THE COMMITTEE.


 


4.2                                 AUTHORITY OF THE COMMITTEE.  SUBJECT TO THE
PROVISIONS OF THE PLAN, THE COMMITTEE SHALL HAVE SOLE POWER TO (I) CONSTRUE AND
INTERPRET THE PLAN; (II) TO ESTABLISH, AMEND OR WAIVE RULES AND FOR ITS
ADMINISTRATION; (III) TO DETERMINE AND ACCELERATE THE ABILITY TO EXERCISE ANY
OPTION; (IV) TO CORRECT INCONSISTENCIES IN THE PLAN OR IN ANY AWARD AGREEMENT,
OR ANY OTHER INSTRUMENT RELATING TO AN AWARD; AND (V) SUBJECT TO THE PROVISIONS
OF SECTIONS 8 AND 10, TO AMEND THE TERMS AND CONDITIONS OF ANY OUTSTANDING
AWARD, TO THE EXTENT SUCH TERMS AND CONDITIONS ARE WITHIN THE DISCRETION OF THE
COMMITTEE AS PROVIDED IN THE PLAN.  ALL CONSTRUCTIONS OF THIS PLAN SHALL BE MADE
IN A MANNER THE COMMITTEE BELIEVES CONSISTENT WITH AWARDS UNDER THE PLAN NOT
CONSTITUTING “DEFERRED COMPENSATION” WITHIN THE MEANING OF CODE SECTION 409A,
AND, WITH RESPECT TO INCENTIVE STOCK OPTIONS, CONSISTENT WITH THE CODE AND
REGULATIONS GOVERNING THE PRESERVATION OF THEIR TAX TREATMENT.  CONSTRUCTIONS,
INTERPRETATIONS AND RULES FOR ADMINISTRATION OF THE PLAN BY THE ENTIRE BOARD
SHALL TAKE PRECEDENCE OVER AND CONTROL ANY CONSTRUCTION OR INTERPRETATION BY THE
COMMITTEE, AND THE BOARD SHALL ATTEMPT TO RECONCILE ANY SUCH CONSTRUCTIONS,

 

5

--------------------------------------------------------------------------------


 


INTERPRETATIONS OR ADMINISTRATIVE PROCEDURES THAT WILL HAVE APPLICATION TO MORE
THAN ONE CLASS OF PARTICIPANT.


 


4.3                                 SELECTION OF PARTICIPANTS.  THE CHAIRMAN OF
THE BOARD OF DIRECTORS OR THE CEO OF THE COMPANY SHALL RECOMMEND THE EMPLOYEES
OR DIRECTORS TO WHOM AWARDS SHOULD BE GRANTED AND THE NUMBER OF SHARES OF STOCK
SUBJECT TO SUCH AWARD, BUT THE COMMITTEE SHALL HAVE THE SOLE AUTHORITY TO
APPROVE SUCH GRANTS, AND SUCH GRANTS SHALL NOT BE DEEMED MADE OR THE FAIR MARKET
VALUE OF THE UNDERLYING OPTIONS FOR THEIR EXERCISE PRICE DETERMINED, UNTIL (I)
WRITTEN ACTION IS UNANIMOUSLY SIGNED OR (II) A COMMITTEE RESOLUTION DULY ADOPTED
AT A MEETING CALLED IN CONFORMANCE WITH THE RULES GOVERNING THE COMMITTEE’S
OPERATION, OR (III) WHERE THE AUTHORITY TO SERVE AS THE COMMITTEE RESTS WITH THE
CHAIRMAN OR CEO, WHEN ANY PAPER OR ELECTRONIC WRITING BY ONE OR BOTH OF THEM
LISTING THE MATERIAL TERMS OF THE GRANTS (I.E, AT LEAST THE NAMES OF
PARTICIPANTS AND AMOUNT AND TYPE OF SHARES TO BE GRANTED TO EACH), IS DELIVERED
TO ANOTHER OFFICER FOR PURPOSES OF DIRECTING THE PROMPT PREPARATION OF AWARD
AGREEMENTS USING THE FAIR MARKET VALUE AT THE CLOSE OF THE MARKET ON THE DATE OF
THAT COMMITTEE ACTION.


 


4.4                                 DECISIONS BINDING.  ALL DETERMINATIONS AND
DECISIONS MADE BY THE COMMITTEE PURSUANT TO THE PROVISIONS OF THE PLAN SHALL BE
FINAL, CONCLUSIVE AND BINDING ON ALL PERSONS, INCLUDING THE COMPANY AND
SUBSIDIARIES, THEIR SHAREHOLDERS, PARTICIPANTS AND THEIR ESTATES AND
BENEFICIARIES.  THE COMMITTEE’S DETERMINATIONS UNDER THE PLAN (INCLUDING,
WITHOUT LIMITATION, DETERMINATIONS OF THE PERSONS TO RECEIVE AWARDS, THE FORM,
AMOUNT AND TIMING OF SUCH AWARDS, THE TERMS AND PROVISIONS OF SUCH AWARDS AND
THE AGREEMENTS EVIDENCING SAME) NEED NOT BE UNIFORM AND MAY BE MADE BY IT
SELECTIVELY AMONG PERSONS WHO RECEIVE, OR ARE ELIGIBLE TO RECEIVE, AWARDS UNDER
THE PLAN, WHETHER OR NOT SUCH PERSONS ARE SIMILARLY SITUATED.


 


4.5                                 PROCEDURES OF THE COMMITTEE.  ALL
DETERMINATIONS OF THE COMMITTEE SHALL BE MADE BY NOT LESS THAN A MAJORITY OF ITS
MEMBERS PRESENT AT A MEETING (IN PERSON OR OTHERWISE) AT WHICH A QUORUM IS
PRESENT, OR BY UNANIMOUS WRITTEN CONSENT.  A MAJORITY OF THE ENTIRE COMMITTEE
SHALL CONSTITUTE A QUORUM FOR THE TRANSACTION OF BUSINESS.  TO THE FULLEST
EXTENT PERMITTED BY LAW, NO MEMBER OF THE COMMITTEE SHALL BE LIABLE, AND THE
COMPANY SHALL INDEMNIFY EACH COMMITTEE MEMBER, FOR ANY ACT OR OMISSION WITH
RESPECT TO SERVICES ON THE COMMITTEE.  SERVICE ON THE COMMITTEE SHALL CONSTITUTE
SERVICE AS A DIRECTOR OF THE COMPANY SO THAT MEMBERS OF THE COMMITTEE SHALL BE
ENTITLED TO INDEMNIFICATION AND REIMBURSEMENT FOR SERVICES ON THE COMMITTEE TO
THE SAME EXTENT AS FOR SERVICES AS DIRECTORS OF THE COMPANY.


 


4.6                                 AWARD AGREEMENTS.  EACH AWARD UNDER THE PLAN
SHALL BE EVIDENCED BY AN AWARD AGREEMENT WHICH SHALL BE SIGNED BY THE COMPANY
AND, TO THE EXTENT PROMISES OF THE PARTICIPANT ARE A CONDITION TO EFFECTIVENESS
OF A GRANT, BY THE PARTICIPANT, AND SHALL CONTAIN SUCH TERMS AND CONDITIONS AS
MAY BE APPROVED BY THE COMMITTEE, WHICH NEED NOT BE THE SAME IN ALL CASES.  ANY
AWARD AGREEMENT MAY BE SUPPLEMENTED OR AMENDED IN WRITING FROM TIME TO TIME AS
APPROVED BY THE COMMITTEE, PROVIDED THAT THE TERMS OF SUCH AGREEMENTS AS AMENDED
OR SUPPLEMENTED, AS WELL AS THE TERMS OF THE ORIGINAL AWARD AGREEMENT, ARE NOT
INCONSISTENT WITH THE PROVISIONS OF THE PLAN, INCLUDING WITH SECTION 10 HEREOF. 
AN EMPLOYEE WHO RECEIVES AN AWARD UNDER THE PLAN SHALL NOT, WITH RESPECT TO THE
AWARD, BE DEEMED TO HAVE BECOME A PARTICIPANT, OR TO HAVE ANY RIGHTS WITH
RESPECT TO THE AWARD, UNLESS AND UNTIL AN AWARD AGREEMENT HAS BEEN EXECUTED AND,
IN THE CASE OF AWARD AGREEMENTS REQUIRING THE PARTICIPANT’S SIGNATURE, DELIVERED
TO THE COMPANY, AND THE PARTICIPANT HAS OTHERWISE COMPLIED WITH THE

 

6

--------------------------------------------------------------------------------


 


APPLICABLE TERMS AND CONDITIONS OF THE AWARD.  IN NO EVENT SHALL AN OPTION BE
ISSUED OR CHANGED HEREUNDER TO ALLOW ITS NET VALUE TO BE SETTLED IN CASH RATHER
THAN IN STOCK, OR FOR AN EXERCISE PRICE THAT IS OR MAY BECOME LESS THAN THE FAIR
MARKET VALUE OF THE STOCK ON THE GRANT DATE.


 


4.7                                 ADMINISTRATION WITH RESPECT TO NAMED
EXECUTIVES.  THE PER- SHARE EXERCISE PRICE OF AN OPTION GRANTED TO A NAMED
EXECUTIVE OF THE COMPANY SHALL, LIKE ALL OTHER OPTIONS HEREUNDER, BE NO LESS
THAN 100% OF THE FAIR MARKET VALUE PER SHARE ON THE GRANT DATE AND SUCH OPTION
SHALL THEREBY QUALIFY AS PERFORMANCE-BASED COMPENSATION UNDER CODE
SECTION 162(M).  WITH RESPECT TO STOCK AWARDS GRANTED TO NAMED EXECUTIVES, THE
PLAN MAY (BUT NEED NOT) BE ADMINISTERED SO AS TO PERMIT SUCH OPTIONS TO QUALIFY
AS PERFORMANCE-BASED COMPENSATION UNDER CODE SECTION 162(M) PURSUANT TO
SECTION 11.3 HEREOF.


 


SECTION 5 — ELIGIBILITY


 

Employees and Directors of the Company and its Subsidiaries who are expected by
the Committee to contribute substantially to the growth and profitability of the
Company and its Subsidiaries are eligible to receive Awards, except that the
Committee may grant Incentive Stock Options only to Employees.

 


SECTION 6 — STOCK OPTIONS


 


6.1                                 OPTION GRANT.  ANY OPTION GRANTED TO A
PARTICIPANT MAY BE MADE EITHER ALONE OR IN CONJUNCTION WITH ANY OTHER TYPE OF
AWARD WHICH MAY BE GRANTED UNDER THE PLAN.


 


6.2                                 OPTION PRICE.  THE PURCHASE PRICE PER SHARE
OF STOCK COVERED BY AN OPTION SHALL BE DETERMINED BY THE COMMITTEE BUT SHALL NOT
BE LESS THAN 100% OF THE FAIR MARKET VALUE OF SUCH STOCK ON THE GRANT DATE.  AN
INCENTIVE STOCK OPTION GRANTED TO ANY EMPLOYEE WHO, AT THE TIME THE OPTION IS
GRANTED, OWNS (WITHIN THE MEANING OF SECTION 424(D) OF THE CODE) STOCK
POSSESSING MORE THAN 10% OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF
STOCK OF THE COMPANY OR OF ITS PARENT OR ANY SUBSIDIARY, SHALL HAVE AN EXERCISE
PRICE WHICH IS AT LEAST 110% OF THE FAIR MARKET VALUE OF THE STOCK SUBJECT TO
THE OPTION ON THE GRANT DATE.


 


6.3                                 OPTION PERIOD.  THE OPTION PERIOD SHALL BE
DETERMINED BY THE COMMITTEE, BUT NO OPTION SHALL BE EXERCISABLE LATER THAN TEN
YEARS FROM THE GRANT DATE.  NOTWITHSTANDING THE FOREGOING, IN THE CASE OF AN
OPTIONEE OWNING (WITHIN THE MEANING OF SECTION 424(D) OF THE CODE), AT THE TIME
AN INCENTIVE STOCK OPTION IS GRANTED, MORE THAN 10% OF THE TOTAL COMBINED VOTING
POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR ANY SUBSIDIARY, SUCH INCENTIVE
STOCK OPTION SHALL NOT BE EXERCISABLE LATER THAN FIVE YEARS FROM THE GRANT
DATE.  NO OPTION MAY BE EXERCISED AT ANY TIME UNLESS SUCH OPTION IS VALID AND
OUTSTANDING AS PROVIDED IN THE PLAN.


 


6.4                                 LIMITATION ON AMOUNT OF INCENTIVE STOCK
OPTIONS.  THE AGGREGATE FAIR MARKET VALUE (DETERMINED AS OF THE TIME THE OPTION
IS GRANTED) OF THE STOCK WITH RESPECT TO WHICH AN OPTIONEE’S INCENTIVE STOCK
OPTIONS ARE EXERCISABLE FOR THE FIRST TIME DURING ANY CALENDAR YEAR (UNDER THIS
AND ALL OTHER STOCK OPTION PLANS OF THE COMPANY, ANY SUBSIDIARY OR ANY PARENT
CORPORATION) SHALL NOT EXCEED $100,000.  IF OPTIONS OR PORTIONS OF OPTIONS
BECOME EXERCISABLE FOR THE FIRST TIME AS A RESULT OF ACCELERATION UNDER
SECTION 10.8 AND CAUSE THIS $100,000 LIMIT TO BE EXCEEDED, OPTIONS IN EXCESS OF
THE LIMIT SHALL BE TREATED AS A NONQUALIFIED STOCK OPTION FOR TAX PURPOSES, IN
ACCORDANCE WITH THE FIRST-GRANT ORDERING RULES OF TREAS. REG. § 1.422-4.

 

7

--------------------------------------------------------------------------------


 


EXERCISE OF AN OPTION IN ANY MANNER SHALL RESULT IN A DECREASE IN THE NUMBER OF
SHARES THAT THEREAFTER MAY BE AVAILABLE, BOTH FOR PURPOSES OF THE PLAN AND FOR
SALE UNDER THE OPTION, BY THE NUMBER OF SHARES AS TO WHICH THE OPTION IS
EXERCISED.


 


6.5                                 NONTRANSFERABILITY OF OPTIONS.  NO OPTION
SHALL BE TRANSFERABLE BY THE OPTIONEE OTHERWISE THAN BY WILL OR BY THE LAWS OF
DESCENT AND DISTRIBUTION, AND SUCH OPTION SHALL BE EXERCISABLE, DURING THE
OPTIONEE’S LIFETIME, ONLY BY THE OPTIONEE.


 


SECTION 7 — EXERCISE OF STOCK OPTIONS


 


7.1                                 EXERCISABILTY.  AN OPTION MAY BE EXERCISED,
SO LONG AS IT IS VALID AND OUTSTANDING, FROM TIME TO TIME IN PART OR AS A WHOLE,
SUBJECT TO ANY LIMITATIONS WITH RESPECT TO THE NUMBER OF SHARES FOR WHICH THE
OPTION MAY BE EXERCISED AT A PARTICULAR TIME AND TO SUCH OTHER CONDITIONS (E.G.,
EXERCISE COULD BE CONDITIONED ON PERFORMANCE AND WILL BE CONDITIONED ON THE
PARTICIPANT THEN BEING AN EMPLOYEE IN GOOD STANDING) AS THE COMMITTEE IN ITS
DISCRETION MAY SPECIFY UPON GRANTING THE OPTION OR AS OTHERWISE PROVIDED IN THIS
SECTION 7.


 


7.2                                 METHOD OF EXERCISE.  TO EXERCISE AN OPTION,
THE OPTIONEE OR THE OTHER PERSON(S) ENTITLED TO EXERCISE THE OPTION SHALL GIVE
WRITTEN NOTICE OF EXERCISE TO THE COMMITTEE, SPECIFYING THE NUMBER OF FULL
SHARES TO BE PURCHASED.  SUCH NOTICE SHALL BE ACCOMPANIED EITHER BY PAYMENT IN
FULL IN CASH FOR THE STOCK BEING PURCHASED PLUS, IN THE CASE OF NONQUALIFIED
STOCK OPTIONS, ANY REQUIRED WITHHOLDING TAX AS PROVIDED IN SECTION 11.  IF
PERMITTED BY THE COMMITTEE IN THE AWARD AGREEMENT, PAYMENT IN FULL OR IN PART
MAY BY MADE IN THE FORM OF STOCK OWNED BY THE OPTIONEE FOR AT LEAST 6 MONTHS (12
MONTHS IN THE CASE OF STOCK ACQUIRED BY EXERCISE OF AN INCENTIVE STOCK OPTIONS),
DETERMINED BASED ON THE FAIR MARKET VALUE OF THE STOCK ON THE DATE THE OPTION IS
EXERCISED, EVIDENCED BY NEGOTIABLE STOCK CERTIFICATES REGISTERED EITHER IN THE
SOLE NAME OF THE OPTIONEE OR THE NAMES OF THE OPTIONEE AND SPOUSE, OR BY ANY
COMBINATION OF CASH OR SHARES.  NOTWITHSTANDING THE PRECEDING SENTENCE, ANY SUCH
RIGHT TO EXERCISE BY DELIVERY OF ALREADY-OWNED STOCK SHALL BE INEFFECTIVE AND
VOID FROM ITS INCEPTION IF SUCH A RIGHT IS DEEMED TO BE A FEATURE ALLOWING
DEFERRAL OF COMPENSATION WITHIN THE MEANING OF CODE SECTION 409A THAT WOULD
ELIMINATE THE OPTION’S STATUS AS EXEMPT FROM THE DEFERRED COMPENSATION RULES OF
THAT CODE SECTION. NO SHARES OF STOCK SHALL BE ISSUED UNLESS THE OPTIONEE HAS
FULLY COMPLIED WITH THE PROVISIONS OF THIS SECTION 7.2. AN OPTION MAY NOT BE
EXERCISED FOR A FRACTION OF A SHARE OF STOCK.  ANY SURRENDER BY A PERSON SUBJECT
TO THE REPORTING REQUIREMENT OF SECTION 16B OF THE EXCHANGE ACT OF PREVIOUSLY
OWNED SHARES OF STOCK TO SATISFY TAX WITHHOLDING OBLIGATIONS ARISING UPON
EXERCISE OF THIS OPTION MUST COMPLY WITH THE APPLICABLE PROVISIONS OF RULE 16B-3
UNDER THE EXCHANGE ACT.


 


7.3                                 TERMINATION OF EMPLOYMENT OR SERVICE.  AFTER
AN EMPLOYEE’S TERMINATION OF EMPLOYMENT, OR A DIRECTOR’S TERMINATION OF SERVICE,
AN OPTION MAY NOT BE EXERCISED, EXCEPT AS MAY BE SPECIFICALLY ALLOWED IN THE
APPLICABLE AWARD AGREEMENT UPON DEATH OR DISABILITY OR AFTER A CHANGE IN
CONTROL, BUT IN NO EVENT AFTER THE EXPIRATION DATE OF THE OPTION AS SPECIFIED IN
THE APPLICABLE AWARD AGREEMENT.  EXCEPT TO THE EXTENT SHORTER PERIODS ARE
PROVIDED IN THE AWARD AGREEMENT BY THE COMMITTEE, AN EMPLOYEE’S RIGHT TO
EXERCISE AN OPTION SHALL TERMINATE AT THE EARLIEST OF:  (I) AT THE EXPIRATION OF
SIX MONTHS IN THE EVENT OF TERMINATION OF EMPLOYMENT OR SERVICE DUE TO DEATH OR
DISABILITY; (II) THREE MONTHS FOLLOWING TERMINATION OF EMPLOYMENT OR SERVICE IF
SUCH TERMINATION OCCURS AFTER THE HAPPENING OF A CHANGE IN CONTROL, OR

 

8

--------------------------------------------------------------------------------


 


(IV) IMMEDIATELY UPON TERMINATION OF EMPLOYMENT OR SERVICE IN ALL OTHER CASES;
OR (IV) AT THE END OF THE OPTION PERIOD.  ANY OPTION EXERCISED AFTER DEATH MAY
BE EXERCISED IN FULL BY THE LEGAL REPRESENTATIVE OF THE ESTATE OF THE
PARTICIPANT OR BY THE PERSON OR PERSONS WHO ACQUIRE THE RIGHT TO EXERCISE SUCH
OPTION BY BEQUEST OR INHERITANCE.


 


SECTION 8  — STOCK AWARDS


 


8.1                                 STOCK AWARD GRANT.  THE COMMITTEE MAY GRANT
SHARES OF STOCK TO EMPLOYEES OR DIRECTORS WITH OR WITHOUT RECEIPT OF ANY
PAYMENTS THEREFOR BY THE PARTICIPANT, AS ADDITIONAL COMPENSATION FOR SERVICES TO
THE COMPANY OR ITS SUBSIDIARIES (“STOCK AWARD”).  EACH STOCK AWARD SHALL BE
EVIDENCED BY AN AWARD AGREEMENT SETTING FORTH THE TERMS AND CONDITIONS
APPLICABLE TO THE STOCK AWARD.


 


8.2                                 STOCK AWARD RESTRICTIONS.  THE COMMITTEE
WILL SPECIFY IN AN AWARD AGREEMENT THE MANNER IN WHICH A STOCK AWARD WILL BE
TRANSFERABLE, AND ANY OTHER RESTRICTIONS (INCLUDING, WITHOUT LIMITATION,
LIMITATIONS ON THE RIGHT TO VOTE OR THE RIGHT TO RECEIVE DIVIDENDS).  THESE
RESTRICTIONS MAY LAPSE SEPARATELY OR IN COMBINATION AT SUCH TIME, AND UNDER SUCH
CIRCUMSTANCES IN SUCH INSTALLMENTS UPON THE SATISFACTION OF PERFORMANCE GOALS OR
OTHERWISE, AS THE COMMITTEE DETERMINES AT THE TIME OF GRANT.  THE COMMITTEE MAY
NOT RETAIN THE DISCRETION TO LENGTHEN THE RESTRICTION PERIOD, IF SUCH CHANGE IN
THE RESTRICTION PERIOD WOULD HAVE THE EFFECT OF DELAYING THE DATE ON WHICH THE
AWARD CEASES BEING SUBJECT TO A “SUBSTANTIAL RISK OF FORFEITURE” WITHIN THE
MEANING OF SECTIONS 83(B) AND 409A OF THE CODE AND THEREFORE SUBJECT TO FEDERAL
INCOME TAX.  EXCEPT AS PROVIDED IN AN AWARD AGREEMENT, THE PARTICIPANT WILL HAVE
IMMEDIATE RIGHT OF OWNERSHIP WITH RESPECT TO THE SHARES GRANTED UNDER THE STOCK
AWARD, INCLUDING THE RIGHT TO VOTE THE SHARES AND THE RIGHT TO RECEIVE DIVIDENDS
WITH RESPECT TO THE SHARES.


 


8.3                                 FORFEITURE.  EXCEPT AS OTHERWISE DETERMINED
BY THE COMMITTEE AT THE GRANT DATE, UPON TERMINATION OF EMPLOYMENT OR SERVICE
DURING THE APPLICABLE RESTRICTION PERIOD OR UPON FAILURE TO SATISFY A
PERFORMANCE GOAL DURING THE APPLICABLE RESTRICTION PERIOD, STOCK AWARDS THAT ARE
AT THAT TIME SUBJECT TO RESTRICTIONS SHALL BE FORFEITED; PROVIDED, HOWEVER, THAT
THE COMMITTEE MAY PROVIDE IN THE AWARD AGREEMENT THAT RESTRICTIONS ON FORFEITURE
WILL BE WAIVED IN WHOLE OR IN PART IN THE EVENT OF TERMINATION OF EMPLOYMENT OR
SERVICE ON ACCOUNT OF DEATH OR DISABILITY, AND, UNLESS PROVIDED TO THE CONTRARY
IN THE AWARD AGREEMENT, SHALL BE WAIVED UPON A CHANGE IN CONTROL.


 


8.4                                 STOCK CERTIFICATES.  SHARES FOR STOCK AWARDS
SHALL BE DELIVERED TO THE PARTICIPANT AT THE TIME OF GRANT EITHER BY BOOK-ENTRY
REGISTRATION OR BY DELIVERING TO THE PARTICIPANT OR A CUSTODIAN OR ESCROW AGENT
(INCLUDING, WITHOUT LIMITATION, THE COMPANY OR ONE OF ITS EMPLOYEES) DESIGNATED
BY THE COMMITTEE, A STOCK CERTIFICATE OR CERTIFICATES REGISTERED IN THE NAME OF
THE PARTICIPANT.  IF THE PHYSICAL CERTIFICATES REPRESENTING STOCK AWARDS ARE
REGISTERED IN THE NAME OF THE PARTICIPANT, SUCH CERTIFICATES MUST BEAR AN
APPROPRIATE LEGEND REFERRING TO THE TERMS, CONDITIONS AND RESTRICTIONS (IF ANY)
APPLICABLE TO THE STOCK.


 


SECTION 9 — AMENDMENTS AND TERMINATION


 


9.1                                 AMENDMENTS AND TERMINATION.  THE BOARD OF
DIRECTORS MAY TERMINATE, SUSPEND, AMEND OR ALTER THE PLAN, BUT NO ACTION OF THE
BOARD OR THE COMMITTEE MAY:

 

9

--------------------------------------------------------------------------------


 

(a)                                  Impair or adversely affect the rights of a
Participant under an Award theretofore granted, without the Participant’s
consent;

 

(b)                                 Decrease the price of any Option to less
than the option price on the date the Option was granted; or

 

(c)                                  Extend the exercise period of an Option
beyond that originally stated at grant, unless and until the Committee
determines that such extension does not constitute a deferral of compensation
feature within the meaning of Code Section 409A.

 

(d)                                 Without the approval of the shareholders:

 

(i)                                     Increase the total amount of Stock which
may be delivered under the Plan except as is provided in Section 3 of the Plan;

 

(ii)                                  Make any grants of Awards after any change
in the granting corporation (for example, by assumption of the Plan by another
corporation) or in the definition of Stock;

 

(iii)                               Extend the maximum Option Period;

 

(iv)                              Extend the period during which Awards may be
granted, as specified in Section 13; or

 

(v)                                 Change the employees or classes of employees
eligible to receive grants of Awards under the Plan.

 


9.2                                 CONDITIONS ON AWARDS.  IN GRANTING AN AWARD,
THE COMMITTEE MAY ESTABLISH ANY CONDITIONS THAT IT DETERMINES ARE CONSISTENT
WITH THE PURPOSES AND PROVISIONS OF THE PLAN, INCLUDING, WITHOUT LIMITATION, A
CONDITION THAT THE GRANTING OF AN AWARD IS SUBJECT TO THE SURRENDER OR
CANCELLATION OF ANY OR ALL OUTSTANDING AWARDS HELD BY THE PARTICIPANT.  ANY NEW
AWARD MADE UNDER THIS SECTION MAY CONTAIN SUCH TERMS AND CONDITIONS AS THE
COMMITTEE MAY DETERMINE.


 


9.3                                 SELECTIVE AMENDMENTS.  ANY AMENDMENT OR
ALTERATION OF THE PLAN MAY BE LIMITED TO, OR MAY EXCLUDE FROM ITS EFFECT,
PARTICULAR PARTICIPANTS OR CLASSES OF PARTICIPANTS.


 


SECTION 10 — GENERAL PROVISIONS


 


10.1                           UNFUNDED STATUS OF PLAN.  THE PLAN IS INTENDED TO
CONSTITUTE AN “UNFUNDED” PLAN FOR INCENTIVE COMPENSATION, AND THE PLAN IS NOT
INTENDED TO CONSTITUTE A PLAN SUBJECT TO THE PROVISIONS OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED, AND SHALL NOT EXTEND, WITH
RESPECT TO ANY PAYMENTS OR PROPERTY TRANSFER NOT YET MADE TO A PARTICIPANT, ANY
RIGHTS THAT ARE GREATER THAN THOSE OF A GENERAL CREDITOR OF THE COMPANY.

 

10

--------------------------------------------------------------------------------


 


10.2                           TRANSFERS, LEAVES OF ABSENCE AND OTHER CHANGES IN
SERVICE OR EMPLOYMENT STATUS.  FOR PURPOSES OF THE PLAN:  (I) A TRANSFER OF AN
EMPLOYEE OR DIRECTOR FROM THE COMPANY TO A SUBSIDIARY, OR VICE VERSA, OR FROM
ONE SUBSIDIARY TO ANOTHER; OR (II) A LEAVE OF ABSENCE, DULY AUTHORIZED IN
WRITING BY THE COMPANY OR A SUBSIDIARY, FOR MILITARY SERVICE OR SICKNESS, OR FOR
ANY OTHER PURPOSE APPROVED BY THE COMPANY OR A SUBSIDIARY IF THE PERIOD OF SUCH
LEAVE DOES NOT EXCEED 90 DAYS; OR (III) ANY LEAVE OF ABSENCE IN EXCESS OF 90
DAYS APPROVED BY THE COMPANY OR SUBSIDIARY THEN EMPLOYING THE EMPLOYEE, SHALL
NOT BE DEEMED A TERMINATION OF EMPLOYMENT OR SERVICE.  THE COMMITTEE, IN ITS
SOLE DISCRETION SUBJECT TO THE TERMS OF THE AWARD AGREEMENT, SHALL DETERMINE THE
DISPOSITION OF ALL AWARDS MADE UNDER THE PLAN IN ALL CASES INVOLVING ANY
SUBSTANTIAL CHANGE IN EMPLOYMENT OR DIRECTOR STATUS OTHER THAN AS SPECIFIED
HEREIN.


 


10.3                           DISTRIBUTION OF STOCK – SECURITIES RESTRICTIONS. 
THE COMMITTEE MAY REQUIRE PARTICIPANTS RECEIVING STOCK PURSUANT TO ANY AWARD
UNDER THE PLAN TO REPRESENT TO AND AGREE WITH THE COMPANY IN WRITING THAT THE
PARTICIPANT IS ACQUIRING THE SHARES FOR INVESTMENT WITHOUT A VIEW TO
DISTRIBUTION THEREOF.  NO SHARES OF STOCK SHALL BE ISSUED OR TRANSFERRED
PURSUANT TO AN AWARD UNLESS SUCH ISSUANCE OR TRANSFER COMPLIES WITH ALL RELEVANT
PROVISIONS OF LAW, INCLUDING, BUT NOT LIMITED TO, THE (I) LIMITATIONS, IF ANY,
IMPOSED IN THE STATE OF ISSUANCE OR TRANSFER, (II) RESTRICTIONS, IF ANY, IMPOSED
BY THE SECURITIES ACT OF 1933, AS AMENDED, THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED, AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER, AND (III)
REQUIREMENTS OF ANY STOCK EXCHANGE UPON WHICH THE COMPANY’S SHARES MAY THEN BE
LISTED.  THE CERTIFICATES FOR SUCH SHARES MAY INCLUDE ANY LEGEND WHICH THE
COMMITTEE DEEMS APPROPRIATE TO REFLECT ANY RESTRICTIONS ON TRANSFER.


 


10.4                           ASSIGNMENT PROHIBITED.  SUBJECT TO THE PROVISIONS
OF THE PLAN AND THE AWARD AGREEMENT, NO AWARD SHALL BE ASSIGNED, TRANSFERRED,
PLEDGED OR OTHERWISE ENCUMBERED BY THE PARTICIPANT OTHERWISE THAN BY WILL OR BY
THE LAWS OF DESCENT AND DISTRIBUTION, AND SUCH AWARDS SHALL BE EXERCISABLE,
DURING THE PARTICIPANT’S LIFETIME, ONLY BY THE PARTICIPANT.  AWARDS SHALL NOT BE
PLEDGED OR HYPOTHECATED IN ANY WAY, AND SHALL NOT BE SUBJECT TO ANY EXECUTION,
ATTACHMENT, OR SIMILAR PROCESS.  ANY ATTEMPTED TRANSFER, ASSIGNMENT, PLEDGE,
HYPOTHECATION OR OTHER DISPOSITION OF AN AWARD CONTRARY TO THE PROVISIONS OF THE
PLAN, OR THE LEVY OF ANY PROCESS UPON AN AWARD, SHALL BE NULL, VOID AND WITHOUT
EFFECT.


 


10.5                           OTHER COMPENSATION PLANS.  NOTHING CONTAINED IN
THE PLAN SHALL PREVENT THE COMPANY OR THE BANK FROM ADOPTING OTHER COMPENSATION
ARRANGEMENTS, SUBJECT TO STOCKHOLDER APPROVAL IF SUCH APPROVAL IS REQUIRED.


 


10.6                           AUTHORITY LIMITED TO COMMITTEE.  NO PERSON SHALL
AT ANY TIME HAVE ANY RIGHT TO RECEIVE AN AWARD HEREUNDER AND NO PERSON SHALL
HAVE AUTHORITY TO ENTER INTO AN AGREEMENT ON BEHALF OF THE COMPANY FOR THE
GRANTING OF AN AWARD OR TO MAKE ANY REPRESENTATION OR WARRANTY WITH RESPECT
THERETO, EXCEPT AS GRANTED BY THE COMMITTEE.  PARTICIPANTS SHALL HAVE NO RIGHTS
IN RESPECT TO ANY AWARD EXCEPT AS SET FORTH IN THE PLAN AND THE APPLICABLE AWARD
AGREEMENT.


 


10.7                           NO RIGHT TO EMPLOYMENT.  NEITHER THE ACTION OF
THE COMPANY IN ESTABLISHING THE PLAN, NOR ANY ACTION TAKEN BY IT OR BY THE BOARD
OF DIRECTORS OR THE COMMITTEE

 

11

--------------------------------------------------------------------------------


 


UNDER THE PLAN OR ANY AWARD AGREEMENT, OR ANY PROVISION OF THE PLAN, SHALL BE
CONSTRUED AS GIVING TO ANY PERSON THE RIGHT TO BE RETAINED IN THE EMPLOY OF THE
COMPANY OR ANY SUBSIDIARY.


 


10.8                           AFFECT OF CHANGE OF CONTROL ON ABILITY TO
EXERCISE OR LAPSE OF RESTRICTIONS.  UNLESS OTHERWISE PROVIDED TO THE CONTRARY IN
AN AWARD AGREEMENT, IN THE EVENT OF A CHANGE OF CONTROL, AN AWARD GRANTED UNDER
THE PLAN THAT HAS NOT EXPIRED OR OTHERWISE BEEN FORFEITED SHALL BECOME FULLY
EXERCISABLE AND ALL RESTRICTIONS THEREON (INCLUDING THOSE ON STOCK ACQUIRED UPON
EXERCISE IN SECTION 10.10) SHALL LAPSE WHETHER OR NOT OTHERWISE VESTED AT SUCH
TIME, AND ANY OPTION SO ACCELERATED SHALL REMAIN EXERCISABLE IN FULL THEREAFTER
UNTIL IT EXPIRES PURSUANT TO ITS TERMS.


 


10.9                           NOT A SHAREHOLDER.  UNTIL THE ISSUANCE (AS
EVIDENCED BY THE APPROPRIATE ENTRY ON THE BOOKS OF THE COMPANY OR OF A DULY
AUTHORIZED TRANSFER AGENT OF THE COMPANY) OF THE SHARE CERTIFICATE EVIDENCING
STOCK FROM A STOCK AWARD OR EXERCISED OPTION, NO RIGHT TO VOTE OR RECEIVE
DIVIDENDS OR ANY OTHER RIGHTS AS A STOCKHOLDER SHALL EXIST WITH RESPECT TO THE
STOCK.  THE COMPANY SHALL ISSUE (OR CAUSE TO BE ISSUED) SUCH STOCK CERTIFICATE
PROMPTLY UPON EXERCISE OF THE OPTION OR GRANT OF A STOCK AWARD. NO ADJUSTMENT
WILL BE MADE FOR A DIVIDEND OR OTHER RIGHT FOR WHICH THE RECORD DATE IS PRIOR TO
THE DATE THE STOCK CERTIFICATE IS ISSUED.


 


10.10                     RESTRICTION ON TRANSFER OF SHARES ACQUIRED FROM AN
AWARD.  NO PARTICIPANT SHALL SELL, ASSIGN, TRANSFER OR OTHERWISE DISPOSE OF ANY
STOCK ACQUIRED BY EXERCISE OF AN OPTION OR VIA A STOCK AWARD (“AWARD STOCK”) (A)
FOR AT LEAST 12 MONTHS FOLLOWING THE EXERCISE OF THE OPTION (EXCEPT IN THE CASE
OF PARTICIPANT’S DEATH OR DISABILITY IF SUCH EVENT OCCURS SOONER), (B) BEFORE 12
MONTHS FOLLOWING THE LAPSE OF ALL RESTRICTIONS ON A STOCK AWARD, AND (C)
THEREAFTER, IN ACCORDANCE WITH THIS SECTION 10.10.  PARTICIPANT SHALL PROVIDE
THE COMPANY IN WRITING A NOTICE (THE “TRANSFER NOTICE”) SETTING PARTICIPANT’S
INTENT TO TRANSFER SOME PORTION, OR ALL, OF PARTICIPANT’S AWARD STOCK (THE
“OFFERED SHARES”).  THE TRANSFER NOTICE SHALL CONSTITUTE AN IRREVOCABLE OFFER TO
SELL ANY OR ALL OF THE OFFERED SHARES TO THE COMPANY.  IF THE COMPANY DOES NOT
ACCEPT SUCH OFFER (OR TO THE EXTENT NOT ACCEPTED) AND AGREE TO BUY SOME OR ALL
OF THE OFFERED SHARES WITHIN 10 DAYS AFTER RECEIPT OF THE TRANSFER NOTICE (THE
“OFFER DATE”), THE PARTICIPANT MAY AT ANY TIME THEREAFTER TRANSFER THE OFFERED
SHARES TO ANY PERSON OR ON THE MARKET ON WHICH THE SHARES ARE THEN TRADING.  THE
COMPANY SHALL MAKE PAYMENT IN CASH FOR ANY OFFERED SHARES THAT IT PURCHASES
PURSUANT TO THIS SECTION 10.10 WITHIN 10 DAYS AFTER THE DATE WHEN THE COMPANY
DELIVERS NOTICE OF ITS ACCEPTANCE OF THE OFFER (THE “PURCHASE DATE”) AT A PRICE
PER SHARE EQUAL TO THE GREATER OF THE FAIR MARKET VALUE OF THE OFFERED SHARES
(I) ON THE PURCHASE DATE OR (II) ON THE OFFER DATE (THE “PURCHASE PRICE”).  THE
PARTICIPANT OR PERSONAL REPRESENTATIVE OF THE PARTICIPANT SHALL SURRENDER
CERTIFICATES REPRESENTING THE OFFERED AWARD STOCK AT THE TIME THE COMPANY MAKES
SUCH PAYMENT.  THE RIGHT OF FIRST REFUSAL IMPOSED BY THIS SECTION 10.10 SHALL
NOT APPLY TO THE TRANSFER BY OPERATION OF LAW TO A DECEASED PARTICIPANT’S
PERSONAL REPRESENTATIVE OR TO PERSONS WHO ACQUIRE THE AWARD STOCK BY BEQUEST OR
INHERITANCE (THE “HEIR”), BUT SHALL APPLY TO THE AWARD STOCK FURTHER TRANSFERRED
BY THAT PERSONAL REPRESENTATIVE OR HEIR.  ALL AWARD STOCK ISSUED UPON EXERCISE
OR GRANT OF AN AWARD HEREUNDER SHALL BEAR A LEGEND NOTIFYING THE HOLDER THEREOF
OF THE RESTRICTIONS OF THIS SECTION 10.10, WHICH RESTRICTIONS SHALL BE REMOVED
UPON THE PARTICIPANT’S COMPLIANCE WITH THE TERMS OF THIS RIGHT OF FIRST REFUSAL.

 

12

--------------------------------------------------------------------------------


 


SECTION 11 — TAX MATTERS


 


11.1                           TAX WITHHOLDING.  ALL EMPLOYEES SHALL MAKE
ARRANGEMENTS SATISFACTORY TO THE COMMITTEE TO PAY TO THE COMPANY, AT THE TIME OF
EXERCISE IN THE CASE OF A NONQUALIFIED STOCK OPTION OR AT THE TIME RESTRICTIONS
LAPSE OR AT THE GRANT DATE OF A STOCK AWARD TO AN EMPLOYEE, AS THE COMMITTEE
DETERMINES APPROPRIATE, ANY FEDERAL, STATE OR LOCAL TAXES REQUIRED TO BE
WITHHELD WITH RESPECT TO SUCH EXERCISE, GRANT OR LAPSE OF AN AWARD RESTRICTION. 
IF A PARTICIPANT FAILS TO MAKE SUCH TAX PAYMENTS AS ARE REQUIRED, THE COMPANY
AND ITS SUBSIDIARIES MAY REFUSE TO RECOGNIZE THE ATTEMPTED EXERCISE, GRANT OR
LAPSE OF RESTRICTION, OR MAY, TO THE EXTENT PERMITTED BY LAW, DEDUCT ANY SUCH
TAXES FROM ANY PAYMENT OF ANY KIND OTHERWISE DUE TO THE EMPLOYEE.


 


11.2                           SHARE WITHHOLDING.  IF PERMITTED BY THE COMMITTEE
IN AN AWARD AGREEMENT AND SUBJECT TO THE COMMITTEE FIRST DETERMINING THAT SUCH A
FEATURE WOULD NOT BRING THE AWARD WITHIN THE DEFINITION OF DEFERRED COMPENSATION
FOR PURPOSES OF CODE SECTION 409A, THE WITHHOLDING OBLIGATION MAY BE SATISFIED
BY THE COMPANY RETAINING SHARES OF STOCK WITH A FAIR MARKET VALUE EQUAL TO THE
AMOUNT REQUIRED TO BE WITHHELD.


 


11.3                           CODE SECTION 162(M)
PROVISIONS.                                    NOTWITHSTANDING ANY OTHER
PROVISION OF THE PLAN, IF THE COMMITTEE DETERMINES, AT THE TIME A STOCK AWARD IS
GRANTED TO A PARTICIPANT WHO IS, OR IS LIKELY TO BE AS OF THE END OF THE TAX
YEAR IN WHICH THE COMPANY WOULD CLAIM A TAX DEDUCTION IN CONNECTION WITH SUCH
AWARD, A NAMED EXECUTIVE, THEN THE COMMITTEE MAY PROVIDE THAT THIS SECTION 11.3
IS APPLICABLE TO SUCH AWARD.


 


(A)                                  PERFORMANCE CRITERIA.  IF A STOCK AWARD IS
SUBJECT TO THIS SECTION 11.3, THEN THE LAPSING OF RESTRICTIONS THEREON AND THE
DISTRIBUTION OF STOCK PURSUANT THERETO, SHALL BE SUBJECT TO THE ACHIEVEMENT OF
ONE OR MORE OBJECTIVE PERFORMANCE GOALS ESTABLISHED BY THE COMMITTEE, WHICH
SHALL BE BASED ON THE ATTAINMENT OF SPECIFIED LEVELS OF ONE OF OR ANY
COMBINATION OF THE FOLLOWING “PERFORMANCE CRITERIA” FOR THE COMPANY AS A WHOLE
OR ANY BUSINESS UNIT OF THE COMPANY, AS REPORTED OR CALCULATED BY THE COMPANY: 
(I) EARNINGS OR EARNINGS PER SHARE (WHETHER ON A PRE-TAX, AFTER-TAX, OPERATIONAL
OR OTHER BASIS); (II) RETURN ON EQUITY; (III) RETURN ON ASSETS; (IV) REVENUES;
(V) EXPENSES OR EXPENSE LEVELS; (VI) ONE OR MORE OPERATING RATIOS; (VII) STOCK
PRICE; (VIII) STOCKHOLDER RETURN; (IX) MARKET SHARE; (X) CASH FLOW; (XI) CAPITAL
EXPENDITURES; (XII) NET BORROWING, DEBT LEVERAGE LEVELS, CREDIT QUALITY OR DEBT
RATINGS; (XIII) THE ACCOMPLISHMENT OF MERGERS, ACQUISITIONS, DISPOSITIONS,
PUBLIC OFFERINGS OR SIMILAR EXTRAORDINARY BUSINESS TRANSACTIONS; (XIV) NET ASSET
VALUE PER SHARE; OR (XV) ECONOMIC VALUE ADDED (TOGETHER, THE “PERFORMANCE
CRITERIA”).  SUCH PERFORMANCE GOALS ALSO MAY BE BASED ON THE ACHIEVEMENT OF
SPECIFIED LEVELS OF COMPANY PERFORMANCE (OR PERFORMANCE OF AN APPLICABLE
AFFILIATE, DIVISION OR BUSINESS UNIT OF THE COMPANY) UNDER ONE OR MORE OF THE
PERFORMANCE CRITERIA DESCRIBED ABOVE RELATIVE TO THE PERFORMANCE OF OTHER
CORPORATIONS.  SUCH PERFORMANCE GOALS SHALL BE SET BY THE COMMITTEE OVER A
SPECIFIED PERFORMANCE PERIOD THAT SHALL NOT BE SHORTER THAN ONE YEAR AND
OTHERWISE WITHIN THE TIME PERIOD PRESCRIBED BY, AND SHALL OTHERWISE COMPLY WITH
THE REQUIREMENTS OF, CODE SECTION 162(M), OR ANY SUCCESSOR PROVISION THERETO,
AND THE REGULATIONS THEREUNDER.  REQUIREMENTS SHALL BE ESTABLISHED IN WRITING BY
THE COMMITTEE BASED ON ONE OR MORE PERFORMANCE GOALS AS SET FORTH IN THIS
SECTION 11.3 NOT LATER THAN 90 DAYS AFTER COMMENCEMENT OF THE PERFORMANCE PERIOD
WITH RESPECT TO SUCH

 

13

--------------------------------------------------------------------------------


 


AWARD, PROVIDED THAT THE OUTCOME OF THE PERFORMANCE IN RESPECT OF THE GOALS
REMAINS SUBSTANTIALLY UNCERTAIN AS OF SUCH TIME.


 


(B)                                 ADJUSTMENT OF AWARDS.  NOTWITHSTANDING ANY
PROVISION OF THE PLAN TO THE CONTRARY, WITH RESPECT TO ANY AWARD THAT IS SUBJECT
TO THIS SECTION 11.3, THE COMMITTEE MAY ADJUST DOWNWARDS, BUT NOT UPWARDS, THE
AMOUNT PAYABLE PURSUANT TO SUCH AWARD, AND THE COMMITTEE MAY NOT WAIVE THE
ACHIEVEMENT OF THE APPLICABLE PERFORMANCE GOALS EXCEPT IN THE CASE OF THE DEATH
OR DISABILITY OF THE NAMED EXECUTIVE OR UPON A CHANGE IN CONTROL.


 


11.4                           TAX REPORTS.  THE COMPANY OF THE BANK SHALL
REFLECT THE EXERCISE OF ANY INCENTIVE STOCK OPTION ON AN INFORMATIONAL REPORT AS
REQUIRED BY CODE SECTION 6039 NO LATER THAN JANUARY 31 OF THE YEAR FOLLOWING
EXERCISE.  THE COMPENSATION RESULTING FROM EXERCISE OF A NONQUALIFIED STOCK
OPTION OR A STOCK AWARD BY AN EMPLOYEE OR FORMER EMPLOYEE, AND RELATED INCOME
AND EMPLOYMENT TAX WITHHOLDING RELATED THERETO, SHALL BE REPORTED ON THAT
EMPLOYEE’S W-2 FORM FOR THE YEAR OF EXERCISE OR VESTING (AS THE CASE MAY BE) AS
REQUIRED BY THE CODE.


 


SECTION 12 — EFFECTIVE DATE OF PLAN


 

The Plan shall be effective on the date (the “Effective Date”) when the Board of
Directors adopts the Plan (as certified by initials of the Company’s Secretary
at the end of this Plan), subject to approval of the Plan by a majority of the
total votes eligible to be cast at a meeting of shareholders following adoption
of the Plan by the Board of Directors (as certified by the Company’s Secretary
at the end of this Plan), which vote shall be taken within 12 months after the
Effective Date; provided, however, that Awards may be granted before obtaining
shareholder approval of the Plan, but any such Awards shall be contingent upon
such shareholder approval being obtained and may not be exercised before such
approval.

 


SECTION 13 — TERM OF PLAN


 

Unless terminated earlier by the Board of Directors, no Award shall be granted
under the Plan more than ten years after the Effective Date as defined in
Section 12.

 

 

Board Approval:

March 16, 2005

/s/ MAR

 

 

Shareholder Approval:

                                  , 2005          [secretary to initial]

 

14

--------------------------------------------------------------------------------


 

REPUBLIC BANCORP, INC. 2005 STOCK INCENTIVE PLAN

 

OPTION AWARD AGREEMENT

 

This is an Option Award Agreement (this “Agreement”) dated as of <<Date
Committee acts to Grant>> by and between Republic Bancorp, Inc., a Kentucky
corporation (the “Company”), and <<Name>> (“Optionee”).

 

Recitals

 

A.                                   Subject to shareholder approval, the Board
of Directors of the Company adopted the Republic Bancorp, Inc. 2005 Stock
Incentive Plan (the “Plan”).

 

B.                                     The Committee (as defined in the Plan)
has determined that it is in the best interests of the Company and appropriate
to the stated purposes of the Plan that the Company grant to the Optionee an
option to purchase shares of the Company’s Class A common stock (“Stock”) 
pursuant and subject to the terms, definitions, and conditions of the Plan.

 

Agreement

 

NOW, THEREFORE, the Company and the Optionee do hereby agree as follows:

 

SECTION 1 – GRANT OF OPTION

 

Pursuant to the Plan and subject to the terms and conditions of this Agreement,
the Company hereby grants to Optionee an option (the “Option”) to purchase all
or any part from time to time of the aggregate shares set forth below:

 

TYPE OF OPTION

 

NUMBER OF SHARES
OF STOCK

 

 

 

Incentive Stock Options

 

<<Number of Shares>>

 

 

 

Nonqualified Stock Options

 

<<Number of Shares>>

 

SECTION 2 – OPTION PRICE

 

The option price hereunder is $<<Share Price>> per share of Stock (the “Option
Price”), which equals 100% of the Fair Market Value (or if the Optionee owns
stock possessing more than 10% of the voting power of the Company, 110% of the
Fair Market Value) of a share of Stock.

 

--------------------------------------------------------------------------------


 

SECTION 3 – DURATION OF OPTION

 

Unless accelerated pursuant to Section 10.8 of the Plan (upon a Change in
Control) and subject to such shorter period provided in Section 7.3 of the Plan
(regarding lapse within certain periods following or at Termination of
Employment or Service) and Section 7.1 of the Plan (must be in good standing at
Exercise Date), the Option shall be exerciseable in full upon the Optionee’s
death or Disability while employed or in the Service of the Company, and, absent
such an event, with respect to <<    % >> of the Stock subject to this Option on
<< first begin >>, and until no later than << first end >>; with respect to <<
   % >> of the Stock subject to this Option on << second begin >>, and until no
later than << second end >>, after which dates the respective portions of the
Options shall expire (the “Option Period”).

 

SECTION 4 – EXERCISE OF OPTION

 

During the Option Period, the Optionee may exercise the Option upon compliance
with the following additional terms:

 

(a)                                  Method of Exercise.  The Optionee shall
exercise portions of the Option by written notice, which shall:

 

(i)                                     state the election to exercise the
Option, the number of shares in respect of which it is being exercised (the
“Option Shares”), and the Optionee’s address and Social Security Number;

 

(ii)                                  contain such representations and
agreements, if any, as the Company’s counsel may require concerning the holder’s
investment intent regarding the Option Shares,

 

(iii)                               include an acknowledgement and acceptance of
the restrictions on transfer of the Option Shares contained in the Plan;

 

(iv)                              be signed by the Optionee; and

 

(v)                                 be in writing and delivered in person or by
certified mail to the Committee (the date of such delivery shall be the
“Exercise Date”).

 

(b)                                 Payment Upon Exercise of Option.  Optionee
shall deliver with the written notice of exercise described above payment of the
full Option Price for the Option Shares plus any tax withholding (if applicable)
(collectively, the “Exercise Price”), which shall be made (a) in cash, (b) by
delivery of shares of Stock having a Fair Market Value as of the Exercise Date
equal to the Exercise Price, provided such shares have been owned by the
Optionee for at least 6 months (12 months if such shares were acquired pursuant
to an Incentive Stock Option) and are evidenced by negotiable Stock certificates
registered either in the sole name of the Optionee or the names of the Optionee
and the Optionee’s spouse, or (c) by any combination of the foregoing.
Notwithstanding the preceding sentence, any such right to exercise or pay tax
withholding by

 

2

--------------------------------------------------------------------------------


 

delivery of already-owned stock shall be ineffective and void from its inception
if such a right is deemed to be a feature allowing deferral of compensation
within the meaning of Code Section 409A that would eliminate the Option’s status
as exempt from the deferred compensation rules of that Code Section.

 

(c)                                  Stock Certificates.  Assuming the Committee
concludes that the above deliveries fully comply with the conditions for
exercise and that the Optionee was in good standing (in the Committee’s sole
discretion) as of the Exercise Date, the Company shall cause to be issued and
delivered to the Optionee the certificate(s) representing the Option Shares
(including a legend reflecting the Plan’s restrictions on transfer in
Section 10.10 thereof) as soon as practicable following the receipt of notice
and payment described above.

 

SECTION 5 – NONTRANSFERABILITY OF OPTION

 

The Option shall not be transferable or assignable by the Optionee.  The Option
shall be exercisable, during the Optionee’s lifetime, only by the Optionee.  The
Option shall not be pledged or hypothecated in any way, and shall not be subject
to execution, attachment or similar process.  Any attempted transfer,
assignment, pledge, hypothecation or other disposition of the Option contrary to
the provisions hereof, and the levy of any process upon the Option, shall be
null, void and without effect.

 

SECTION 6 – RESTRICTIONS ON ISSUING SHARES

 

Shares shall not be issued pursuant to the exercise of the Option, unless the
issuance and transferability of the shares shall comply with all relevant
provisions of law, including, but not limited to, the (i) limitations, if any,
imposed by the Commonwealth of Kentucky; and (ii) restrictions, if any, imposed
by the Securities Act of 1933, as amended, the Securities Exchange Act of 1934,
as amended, and the rules and regulations promulgated thereunder by the United
States Securities and Exchange Commission.  The Committee may, in its
discretion, determine if such restrictions or such issuance of shares so
complies with all relevant provisions of law.

 

SECTION 7 – RESTRICTIVE COVENANTS

 

(a)                                  Confidentiality.  The Optionee acknowledges
that Confidential Information (as defined below) is the exclusive property of
the Company and except for authorized use in the performance of the Optionee’s
duties on behalf of and for the benefit of the Company, the Optionee shall not
disclose or use, at any time, in any way, or anywhere, either during or
subsequent to employment with the Company, any trade secret or other
Confidential Information.  “Confidential Information” means information, not
generally known in the industry in which the Company or its subsidiaries is or
may be engaged, about the Company’s or its subsidiaries, costs, pricing,
marketing, ideas, problems, developments, research records, technical data,
processes, products, plans for products or service improvement and development,
business and strategic plans, financial information, forecasts, customer records
and any other information which derives independent economic value, actual or
potential, and all other information of a trade secret or confidential nature. 
Confidential Information shall not include information which is or becomes

 

3

--------------------------------------------------------------------------------


 

generally available to the public other than as a result of a disclosure by the
Optionee which results in a breach of this Agreement.

 

(b)                                 Nonsolicitation of Customers or
Employees.      The Optionee further agrees that during the Optionee’s
employment or service with the Company and for a period of two years following
the date of the Optionee’s Termination of Employment or Service, the Optionee
shall not (i) solicit or divert or attempt to divert from the Company or its
subsidiaries, any customer’s business now or at any time during the Optionee’s
employment or service with the Company enjoyed by or specifically targeted by
the Company or its subsidiaries; and (ii) directly or indirectly, solicit to
employ or engage, offer employment or engagement to, hire, employ or engage any
employee or independent contractor of the Company or any of its subsidiaries.

 

(c)                                  Forfeiture of Option or Profits.  The
Company and the Optionee each acknowledge and agree that any breach of the
covenants in this Section 7 would cause irreparable harm to the Company or its
subsidiaries.  In the event of a breach or threatened breach by the Optionee of
the covenants in this Section, the Company shall be entitled to, in addition to
any other legal or equitable remedies available to it, declare the Option and
the Option Shares forfeited.  Any stock certificates representing such Option
Shares shall be returned to the Company.  The Company and the Optionee further
agree that upon breach, the Company is entitled to recover, and the Optionee
will disgorge to the Company, any profits realized from the prior disposition of
the Option Shares.

 

(d)                                 Survival; Other Remedies.  The provisions of
this Section 7 shall survive the termination of this Agreement and will be
construed as independent of any other provision of this Agreement, and the
existence of any claim or cause of action by the Optionee against the Company,
whether predicated on this Agreement or otherwise, will not constitute a defense
to the enforcement by the Company of such covenants and agreements.  If any
provision of this Agreement, including this Section 7, is invalid in part or in
whole, it will be deemed to have been amended, whether as to time, area covered
or otherwise, as and to the extent required for its validity under applicable
law and, as so amended, will be enforceable.  The parties will execute all
documents necessary to evidence such amendment.

 

SECTION 8 – ACKNOWLEDGEMENTS

 

The Optionee acknowledges receipt contemporaneously herewith of a copy of the
Plan, and the Optionee represents that he is familiar with the terms and
provisions thereof and hereby accepts the Option subject to all the terms and
provisions thereof.  Any capitalized term used herein and not otherwise defined
shall have the meaning given in the Plan.  The Optionee acknowledges that
nothing contained in the Plan or this Agreement shall (a) confer upon the
Optionee any additional rights to continued employment by the Company or any
corporation related to the Company; or (b) interfere in any way with the right
of the Company to terminate the Optionee’s employment or change the Optionee’s
compensation at any time.

 

4

--------------------------------------------------------------------------------


 

SECTION 9 – AMENDMENT

 

The Committee may amend the terms and conditions of this Agreement as provided
in the Plan; provided, however, no amendment may impair the rights of the
Optionee without the consent of the Optionee, and no amendment may extend the
Option Period or change the exercise price of the Option issued hereunder except
in accordance with adjustments in authorized shares as provided in Section 3.3
of the Plan.

 

SECTION 10 – TERM OF AGREEMENT

 

This Agreement shall terminate (except with respect to Section 7) upon the
earlier of (i) complete exercise, lapse or termination of the Option;
(ii) mutual agreement of the parties; or (iii) the end of the Option Period.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date set forth in the preamble hereto, but actually on the dates set forth
below.

 

 

REPUBLIC BANCORP, INC.

 

 

 

 

 

By

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Optionee

 

 

 

 

 

Presenter’s Initials:

 

 

 

 

In the event this Agreement is not signed and returned to the President or the
Director of Human Resources of the Company by Optionee within <<days for
acceptance>> days of receipt, it shall be deemed rejected by Optionee and the
Company’s offer shall be immediately withdrawn and become null and void.

 

5

--------------------------------------------------------------------------------